         Case
          Case2:14-cr-00082-RSL
               2:14-cr-00082-RSL Document
                                  Document207-1 Filed02/05/21
                                           208 Filed  02/04/21 Page
                                                                Page11ofof22




 1                                                                     Hon. Judge Robert S. Lasnik

 2

 3                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 4
                                         AT SEATTLE
 5
     THE UNITED STATES OF AMERICA,
 6                                                      Case No. CR-14-082-RSL
            Plaintiff,
 7                                                      ORDER GRANTING LEAVE TO
            v.                                          WITHDRAW AND DIRECTING
 8
                                                        APPOINTMENT OF NEW COUNSEL
 9   ERIK MERCADO,

10          Defendant.
11
            This matter having come before the Court upon the motion of Kimberly N. Gordon
12

13   asking the Court to grant her leave to withdraw as counsel in this matter and for an Order

14   directing the appointment of new counsel, and the Court having considered the motion and
15   declaration of Kimberly N. Gordon in support of the Motion, and the Court otherwise being
16
     fully informed in this matter, the Court finds that good cause exists for withdrawal of
17
     counsel, now therefore,
18
            IT IS HEREBY ORDERED that the motion is GRANTED. Accordingly, Kimberly
19

20   N. Gordon is permitted to withdraw as counsel for Mr. Erik Mercado in this matter. IT IS

21   FURTHER ORDERED that new counsel be appointed to represent Mr. Erik Mercado.

22                        5th day of February,
            ORDERED this ____             ary, 2021.
23

24                                                ____________________________________
                                                  __________________________________
                                                       _
                                                  The
                                                  Th HHonorable
                                                            bl RRobert
                                                                  b tS S. L
                                                                          Lasnik
                                                                              ik
25

26
       ORDER GRANTING LEAVE TO                                                     gordon & saunders
                                                                                     1000 2nd Avenue, Suite 3140
       WITHDRAW AND DIRECTING                                                         Seattle, Washington 98104
       APPOINTMENT OF NEW COUNSEL - 1                                      Tel. 206.743.8729/ Fax. 206.267.0349
      Case
       Case2:14-cr-00082-RSL
            2:14-cr-00082-RSL Document
                               Document207-1 Filed02/05/21
                                        208 Filed  02/04/21 Page
                                                             Page22ofof22




 1

 2                                     Presented by:

 3                                     GORDON & SAUNDERS, PLLC

 4
                                       s/Kimberly N. Gordon
 5                                     KIMBERLY N. GORDON, WSBA #25401
                                       1000 2nd Avenue, Suite 3140
 6                                     Seattle, WA 98104
                                       Telephone: (206) 340-6034
 7                                     Fax: (206) 682-3746
                                       Email: kim@gordonandsaunders.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING LEAVE TO                                       gordon & saunders
                                                                     1000 2nd Avenue, Suite 3140
     WITHDRAW AND DIRECTING                                           Seattle, Washington 98104
     APPOINTMENT OF NEW COUNSEL - 2                        Tel. 206.743.8729/ Fax. 206.267.0349
